Citation Nr: 1715552	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-06 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease with bulging disc.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1989 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously remanded by the Board in February 2016.  The case has been returned to the Board for appellate review.  

As discussed below, the RO granted the Veteran's claim for service connection for PTSD in a September 2016 rating decision.  That rating decision constitutes a full grant of the benefits sought on appeal; therefore, the appeal with respect to a psychiatric disorder, to include PTSD, must be dismissed as moot.

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  


FINDINGS OF FACT

1. A September 2016 rating decision granted service connection for PTSD.

2. Throughout the period on appeal, the Veteran's back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes having a total duration of at least 4 weeks; but she has been beset by functional impairment.




CONCLUSIONS OF LAW

1. There is no question of law or fact involving the claim of entitlement to service connection for a psychiatric disorder, to include PTSD; therefore, the appeal must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).  

2. The criteria for a rating of 30 percent, but no higher, for a back disability have been met, based on additional compensation for functional impairment.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded a VA examination in September 2016 in connection with the claim on appeal.  The Board finds this examination adequate for rating purposes as it fully addresses the rating criteria and evidence of record relevant for rating the Veteran's back disability.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Entitlement to Service Connection for a Psychiatric Disorder, to Include PTSD

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary for a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

A September 2016 rating decision granted the relief sought, i.e., entitlement to service connection for PTSD.  As such, the Veteran's appeal for entitlement to service connection for a psychiatric disorder, to include PTSD, is moot, as the benefits sought on appeal have already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, as they have been granted, the appeal with respect to these issues is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).   


Entitlement to a Rating in Excess of 20 Percent for the Service Connected Disability of Degenerative Disc Disease with Bulging Disc

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity conferred by the disability.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's back disability is currently evaluated as 20 percent disabling.  She contends that her disability warrants a higher rating.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  The rating criteria for spine disabilities are evaluated, in pertinent part, these regulations provide that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or when favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings do not consider symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2) (2015).

Intervertebral Disc Syndrome (IVDS) is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).  In this case, the Board notes that the Veteran has never been diagnosed with IVDS and, as such, this Diagnostic Code will not be considered.

During the appeal period, the Veteran's back disability has been evaluated under DC 5237 - lumbosacral strain, and DC 5242 - degenerative arthritis of the spine, and carries a diagnosis of lumbar degenerative disc disease with bulging disc. As noted above, both DCs 5237 and 5242 are governed by the same general rating criteria for the spine.  She has undergone several VA examinations during the current appeal period.  The first of these took place in May 2010.  The examiner noted complaints of severe lower back pain, inability to stand or walk for prolonged periods, and daily bouts of sharp, severe pain.  However, the Veteran's gait was noted to be normal, there was no evidence of ankylosis at any level of the Veteran's spine, and the examiner indicated a diagnosis of IVDS was not warranted.  Range of motion testing revealed forward flexion of 60 degrees, extension of 30 degrees, left lateral flexion of 30 degrees, left lateral rotation of 30 degrees, right lateral flexion of 30 degrees, and right lateral rotation of 30 degrees.   The Veteran's range of motion was characterized as abnormal, but there was no indication of additional loss of range of motion after three repetitions of range of motion testing.  

VA treatment records from March 2013 show daily use of over-the-counter pain medication, as well as prescribed Flexeril, to manage pain.

A second VA examination was conducted in April 2014.  The examiner furnished a diagnosis of degenerative arthritis of the lumbar spine, and noted the Veteran reported frequent flare-ups, albeit without additional loss of function.  Straight leg raise testing was positive bilaterally, and the Veteran endorsed the regular use of a back brace for stability and a cane for ambulation.  Again, there was no evidence of ankylosis, and the examiner indicated that an IVDS diagnosis was unwarranted.  The examiner did note functional loss due to the Veteran's lumbar disability, including loss of mobility, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Tenderness to palpation and guarding were also noted.  Range of motion testing showed additional loss of range of motion from the May 2010 VA examination.  The Veteran's forward flexion was 50 degrees, extension 20 degrees, left lateral flexion of 20 degrees, left lateral rotation of 20 degrees, right lateral flexion of 20 degrees, and right lateral rotation of 20 degrees.   The Veteran evinced pain behavior at each of her end ranges of motion, but was able to perform repetitive-use testing with three repetitions.
 
March 2016 VA treatment records show the Veteran was regularly using a TENS unit for pain management, as well as a back brace.  She experienced significantly reduced range of motion in her lower back, and showed pain on palpation of the thoracolumbar region.  

A final VA examination was conducted in September 2016.  Again, the examiner noted no ankylosis of the spine, and indicated a diagnosis of IVDS was unwarranted.  Range of motion testing showed forward flexion of 55 degrees, extension of 25 degrees, left lateral flexion of 25 degrees, left lateral rotation of 30 degrees, right lateral flexion of 30 degrees, and right lateral rotation of 30 degrees.   The Veteran's range of motion was again characterized as abnormal, but there was no indication of additional loss of range of motion after three repetitions of range of motion testing.  The examiner opined the Veteran's back disability "would limit a physical type of job," but added there was "no evidence or excess fatigability, incoordination or any other additional disability."  The examiner further declined to opine as to whether pain, weakness, fatigability or incoordination would significantly limit the Veteran's functional ability with repeated use over time, stating "[f]unctional loss cannot be quantified on a hypothetical situation."  

A review of the evidence of record shows that a rating in excess of 20 percent is not warranted based on range of motion testing.  There is no indication of symptoms productive of limitation on forward flexion to 30 degrees or less; nor is there evidence of favorable or unfavorable ankylosis of any part of the Veteran's spine.  Additionally, there is no evidence of incapacitating episodes and the Veteran does not have a diagnosis of IVDS, as noted above.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

However, the Board finds that additional compensation due to functional loss is warranted.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that examinations on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Here, the Veteran's VA treatment records, discussed above, as well as her VA examination reports, show complaints of pain associated with range of motion testing.  The Veteran has endorsed daily flare-ups, characterized by sharp, severe lower back pain.  She has also consistently reported pain with ambulation, as well as with prolonged sitting or standing.  The April 2014 VA examiner confirmed the Veteran demonstrated pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The record shows consistent use of pain medication and diligent pursuit of other pain management modalities, including regular use of a TENS unit, during the period at issue.  Given this evidence of record, the Board assigns limited weight to the 2016 VA examiner's statements, and particularly his contention that "functional loss cannot be quantified on a hypothetical situation."  The record is rife with evidence of the kind of loss of function contemplated by Deluca; as such, one need not resort to mere speculation.  Accordingly, the Board finds that an increased overall rating of 30 percent is warranted to account for the Veteran's additional functional limitation and pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 to 5243 (2016); Deluca v. Brown, 8 Vet. App. 202.  A higher level of compensation for her functional loss due to her back disability is not warranted as the additional functional impairment does not equate to ankylosis of the thoracolumbar spine, and that is the level of disability required for a 40 percent evaluation of a lumbar spine disability. Thus, the Board finds that an increase to 30 percent disabling, but no higher, to accommodate the additional disability caused by functional loss of the lumbar spine due to the Veteran's service-connected spine disability is warranted.


ORDER

The appeal seeking entitlement to service connection for a psychiatric disorder, to include PTSD, is dismissed.

Entitlement to a rating of 30 percent for degenerative disc disease with bulging disc, to include compensation for functional loss, is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


